Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
In light of the new patent application, and a thorough search and examination of the current claims, the claims 1-20 are allowed.
The allowed claims are 1-20.

The following is an Examiner’s statement of reasons for allowance:
Because the best prior art of record, or that encountered in searching the Invention, fails to explicitly teach or fairly suggest (in example below, for claim 1):
1. 	A method comprising:
 	generating first actionable output that identifies a particular supplier and an intrinsic score for the particular supplier that is calculated using intrinsic factor data for the particular supplier, wherein the intrinsic factor data is obtained from a plurality of instances of procurement software;
 	determining a set of weights using peer spend data of a set of peer suppliers, wherein the set of peer suppliers is identified based on a spend category that is associated with the peer spend data by an artificial intelligence-based process;
applying the set of weights to a set of intrinsic scores for the set of peer suppliers to produce a set of peer scores, wherein a weight in the set of weights is calculated using the peer spend data;
aggregating the set of peer scores to produce an aggregate peer score;
generating second actionable output, wherein the second actionable output replaces or modifies or supplements the first actionable output based on a comparison of the intrinsic score for the particular supplier to the aggregate peer score, wherein the method is performed by one or more computing devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	4-10-2021